Citation Nr: 0123241	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
pension benefits of $15,080 was timely filed.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 waiver decision issued 
by the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office Committee on Waivers and Compromises 
(RO) which determined that the veteran's request for waiver 
of an overpayment of pension benefits of $15,080 was not 
timely filed and, therefore, could not be considered in 
accordance with the principles of equity and good conscience.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

This assistance specifically includes obtaining all relevant 
evidence in federal custody.  38 U.S.C.A. § 5103A(c) (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)(2)).  The new statutory duty 
also requires VA to satisfy several notice requirements.  
These notification duties include notifying the claimant if 
his or her application for benefits is incomplete, notifying 
the claimant of what evidence is necessary to substantiate 
the claim and indicating whether the VA will attempt to 
obtain this evidence or if the claimant should obtain it, 
and, finally, if VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be 
obtained, providing a brief explanation of the efforts made 
to obtain the evidence, and describing further action to be 
taken with respect to the claim.  38 U.S.C.A. §§ 5102(b), 
5103, 5103A(3) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(a)-(b)).

With regard to the new duty to assist requirements, the Board 
finds that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.

The overpayment of pension benefits paid to the veteran in 
this case and the subject of this appeal was created when the 
veteran failed to timely and accurately report the receipt of 
all income from every source as he had been instructed by the 
RO pursuant to his claim and subsequent approval for payment 
of VA pension benefits.  The overpayment total of $15,080 was 
computed by the RO after several adjustments.  The veteran 
began a repayment plan in 1997.  In August 1999 the veteran 
submitted a request for a waiver of overpayment, arguing that 
his mental condition caused him to fail to correctly fill out 
financial information forms.  The RO denied waiver on the 
basis that the veteran failed to file a timely request 
therefor.

While the veteran has submitted various statements in support 
of his request for waiver, a principal contention has been 
that he was not competent to reply to the notification of the 
requirement that a request for waiver of overpayment of 
pension benefits be filed within 180 days following the date 
of a notice of indebtedness (issued on or after April 1, 
1983) in accordance with 38 C.F.R. § 1.963(b)(2) (2000).  The 
November 1999 waiver decision on appeal simply notes that the 
veteran was notified of his waiver rights in an April 27, 
1996, letter.  Moreover, the January 2000 Statement of the 
Case indicates that the veteran was notified by letter dated 
"April 25, 1996," and that the veteran had "[s]ixty (60) 
days" from that date in which to request a waiver.  (See, 
Statement of the Case, dated January 19, 2000, p. 2, SUMMARY 
OF EVIDENCE AND ADJUDICATIVE ACTIONS TAKEN (November 3, 1999, 
entry)).

While there does exist a presumption of regularity which 
supports the official acts of public officers, there must be 
some minimum level of objective evidence on file to support 
and establish the existence of such presumption.  See United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926); 
Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  The mere recitation in the 
initial November 1999 waiver decision that a letter was sent 
to the veteran on a particular date is inadequate to form the 
basis of a presumption of regularity which, once established, 
requires an appellant to present "clear evidence to the 
contrary" to rebut.  Id.

In this regard, it is noteworthy that in May 1999, the Office 
of Financial Policy of the Veterans Benefit Administration 
(VBA), Debt Management Center (DMC), issued a bulletin 
announcing a new procedure to be followed by RO Committees on 
Waivers and Compromises which directly addresses the issue 
presented in this case.  See OF BULLETIN 99.GC1.04, May 14, 
1999.

This bulletin stated that "[e]ffective immediately," in any 
waiver decision involving a debt under the DMC's jurisdiction 
"where timeliness of the waiver request is at issue," the 
DMC will provide verification of the date on which the 
initial notice of indebtedness and the right to request 
waiver were dispatched by the DMC to the debtor.  The 
bulletin provides that, upon the RO's request, the DMC will 
provide (1) a signed, written certification from DMC 
identifying the date of dispatch of the notice, (2) a 
printout of the CAROLS (Centralized Accounts Receivable 
Online System) computer screen indicating the date of 
dispatch of the notice letter, (3) a statement that explains 
the details of the screen, (4) a copy of the type of the form 
letter sent to the debtor, and (5) a copy of any 
correspondence received from the debtor.  Finally, this 
bulletin states that the RO "will refer to these items in 
any decision concerning the timeliness of the debtor's waiver 
request."

The Board notes that within the claims folder there is a 
signed, written certification from DMC identifying the date 
of dispatch of the notice, a printout of the CAROLS 
(Centralized Accounts Receivable Online System) computer 
screen, a statement that explains the details of the screen, 
and a copy of the type of the form letter sent to the debtor.  
However, a close examination of the CAROLS computer screen 
indicates that no demand letter dated April 27, 1996 is 
indicated.  The screen printout contained within the claims 
folder shows letters dated from September 15, 1997 onwards.  
None of these letters is identified by the code provided for 
a first demand letter, as explained in the statement 
explaining details of the screen.  Additionally, the copy of 
the type of form letter sent to the veteran is incomplete in 
that it has only been reproduced on the front side.  
Therefore, the new procedure outlined in the Office of 
Financial Policy bulletin was not completely and accurately 
followed in this case.  Accordingly, the file will be 
returned to the RO so that evidence of the due process 
requirement of fair notice of the "180-day rule" may be 
objectively documented.  Accordingly, the case is REMANDED to 
the RO for the following actions:

The RO should review OF BULLETIN 
99.GC1.04 and request the documentary 
evidence cited therein from the DMC for 
inclusion in the appellant's claims 
folder.  If this documentation reasonably 
supports a conclusion that the veteran 
was properly and duly notified of his 
waiver rights, then the RO should issue a 
supplemental statement of the case which 
discusses the veteran's contentions and 
refers to the DMC evidence concerning the 
timeliness of the appellant's waiver 
request in accordance with the OF 
BULLETIN 99.GC1.04.  This supplemental 
statement of the case should then be 
provided to the veteran along with copies 
of the evidence received from the VBA 
Debt Management Center and the veteran 
must be offered the opportunity of 
submitting any evidence or argument she 
may have in response thereto.  The RO 
should also offer to assist the appellant 
in obtaining any additional evidence 
which he might reasonably identify in 
support of his claim.  Thereafter, the 
case should be returned to the Board for 
further appellate review after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




